DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ERIC WATKINS,
                                Appellant,

                                    v.

                          ALAIN DUBREUIL,
                              Appellee.

                              No. 4D21-1107

                         [December 16, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE20018121.

  Eric Watkins, Sunrise, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.